DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of all groups would not place a serious burden on the USPTO because the groups share similar technology such as an N-vinyl amide polymer.  This is not found persuasive because the groups have an intermediate-final product or product/process of use relationship that requires a distinct and independent examination and search.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the Applicant recite R2 is “a divalent or multivalent organic group.” This is a double inclusion because multivalent includes divalent organic groups.

In claims 5-9, how is chain transfer agent of Formula (I) a reaction product of a polyol (sorbitol, thioglycolic) and a mercaptan containing carboxylic acid? A dependent claim must further limit an independent claim or add a limitation. It is unclear that claims 5-9 how claim 1 is further limited or adds a new chain transfer agent.

	Allowable Subject Matter/Reasons for Allowance
Claims 1 and 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-4 and 10-15 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Zha et al., WO 2016/053329 A1; St. Arnauld, U.S. Patent No. 6,756,129 B1; Masayuki et al., WO 2016/052069 A1. The present invention differs from the closest prior art in that an N-vinyl amide polymer the product of an N-vinyl amide and chain transfer agent of Formula (I). 

As of the date of this non-final office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closes prior art to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh